[SASMF Letterhead] September VIA EDGAR AND FEDEX H. R. Hallock, Jr. Division of Investment Management Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549-4720 RE: Comments Regarding RMR Fund Mergers Dear Mr. Hallock: This letter is in response to the questions you raised in telephone calls on September 18, 2008 and September 19, 2008 in connection with the staff ( the "Staff") of the Securities and Exchange Commission's (the "Commission") review of the Registration Statement on Form N-2 (File No. 811-22234) filed by RMR Real Estate Income Fund ("New RMR") pursuant to Section 8(b) of the Investment Company Act of 1940, as amended (the "1940 Act"), and the Proxy/Prospectus on Form N-14 (File No. 333-153201) filed by New RMR, RMR Hospitality and Real Estate Fund ("RHR") and RMR F.I.R.E. Fund ("RFR"). As a threshold matter, this transaction involves two separate but related elements.One element is the registration under the 1940 Act of New RMR, a new closed-end management investment company.The other element is the combination (the "Combination") of each of RHR, RFR and RMR Real Estate Fund ("Old RMR," and collectively with RHR and RFR, the "Acquired Funds"), each a fully operational, exchange listed closed-end management investment company, with New RMR.The Combination would be implemented through New RMR's acquisition, in separate transactions, of the assets and liabilities of each Acquired Fund in exchange for newly issued shares of New RMR, which in turn would be distributed to the shareholders of the Acquired Funds.Upon completion of the Combination, the three Acquired Funds would be combined into one new fund, New H.
